El Juez Asociado Señoe Aldüey,
emitió la opinión del tribunal.
*855En un procedimiento de injunction preliminar que fné de-clarado sin lugar por la Corte de Distrito de San Juan le fueron impuestas las costas al peticionario. El demandado presentó su memorándum de costas en el que puso una par-tida de $300 para honorarios de su abogado. La corte aprobó dicha cantidad para el concepto expresado y fue interpuesta esta apelación. El demandado nos pide que la desestimemos por ser frívola, toda vez que no estando tramitando en la corte inferior el apelante una transcripción taquigráfica de la evidencia ni una exposición del caso no estaremos para resolver la apelación en las mismas condiciones en que se halló la corte al aprobar los $300 para honorarios de abo-gado.
En una moción de prórroga que nos presentó el apelante para radicar en este tribunal los autos para su apelación manifiesta que para su recurso dependerá única y exclusiva-mente del legajo de la sentencia, ya que.en ese incidente no se practicó prueba alguna en la corte de distrito. De cer-tificaciones que nos ha presentado el apelado aparece que el apelante no está tramitando en dicha corte exposición del caso ni ha interesado que se haga la transcripción de la evi-dencia para su apelación. La discrepancia entre las partes es que mientras el apelante dice que no "se practicó prueba para resolver sobre las costas, el apelado sostiene que sí la hubo por lo que no trayéndola a este tribunal resulta frí-vola esta apelación por cuanto no podremos declarar que la cuantía de honorarios concedida por la corte inferior es ex-cesiva.
Al resolver la corte de distrito la cuestión de la cuantía de los honorarios de abogado dijo con respecto a ese particular lo siguiente:
‘' La partida de honorarios de abogado no es excesiva. Presentada la petición de injunction, el demandado compareció radicando mocio-nes sobre impugnación a la suficiencia de los fiadores, revocación de la orden de entredicho, y eliminación de particulares de la petición. Se celebró una vista a la que sólo asistió el demandado, anulando *856la corte la orden de entredicho, por insuficiencia de la fianza. Se sustituyó entonces al demandante Santiago Ros por Guillermo Ro-mán y se presentó petición enmendada de injunction, expidiéndose otro entredicho, y volvió el demandado 'a comparecer mostrando causa y contestando la solicitud de injunction preliminar. Entonces se ce-lebró la vista, en los días 4 y 8 de enero de 1935, con la asistencia de ambas partes y práctica de evidencia documental y testifical. El demandado radicó además un memorándum de 11 páginas, analizando la evidencia y estudiando las cuestiones legales envueltas en el litigio.
“Por tanto, se aprueba el memorándum de costas por la suma de $307.00 y se condena a Santiago Ros, subrogado por Guillermo Román a pagar a Justino Barreto la suma de $307.00 por concepto de costas; debiendo el secretario expedir el correspondiente manda-miento de ejecución si no se satisficiere dentro del término de ley.”
Las palabras que acabamos de copiar demuestran que al resolver la corte sobre la cuantía de los honorarios tuvo en cuenta la prueba que se presentó en el interdicto, incluyendo la prueba documental y testifical que entonces se le presentó, por lo que tuvo prueba ante sí; y como el apelante no va a traer esa prueba ante nosotros, no estaremos en condiciones de resolver su apelación, por lo que resulta frívola. Ceballos v. Sucn. Alvarez, 44 D.P.R. 596. Independientemente de lo expuesto nos parece que si tuviéramos en cuenta todas las actuaciones que tuvo ante sí la corte inferior difícilmente sería revocada la resolución apelada.